Per Curiam.
Though it was said in the Case of the West Chester Road, (2 Rawle, 421,) that viewers may carry a road to the point designated partly over the bed of a road already laid out, yet different considerations are presented in the case of a street. Neither uncertainty nor collision is pi’oduced by the partial interference of public highways: but great uncertainty necessarily arises from laying out a narrower street in the middle of a broader one, unless the broader one be at the same time vacated. Without that, it would be impossible for the owners of the adjoining ground to adjust the fronts of their houses to the proper line, or to know whether they might exercisé any other acts of ownership over the excluded space. In such a case every thing ought to be express, and nothing left to intendment, and the owners therefore ought explicitly to have vacated every part of the old street which was not included in the new one.
Proceeding on the petition to open Noble street of the width of forty feet from New Market to Oak street, quashed.